        Case 1:17-cv-00984-LJV-HKS Document 55 Filed 12/22/20 Page 1 of 6



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FRANCISCO SANTOS,

                             Plaintiff,
v.
                                                                  17-CV-984-JLV
DIANA BOURGEOIS, et al.,

                             Defendants.



                                   DECISION AND ORDER

              This case was referred to the undersigned by the Hon. Lawrence J. Vilardo,

pursuant to 28 U.S.C. § 636(b)(1), for all pretrial matters and to hear and report upon

dispositive motions. Dkt. No. 27. Plaintiff Francisco Santos (“Plaintiff”), an inmate of the

New York State Department of Corrections and Community Supervision, alleges that

correctional staff at Attica Correctional Facility, retaliated against him for filing grievances

against them, and that medical staff denied him necessary medical care. Dkt. No. 10. He

seeks relief pursuant to 42 U.S.C. § 1983. This Court dismissed Plaintiff’s claims against

several defendants for the reasons stated in the undersigned’s February 6, 2020 Report,

Recommendation, and Order (Dkt. No. 36), which was adopted by Judge Vilardo on March

3, 2020 (Dkt. No. 38). Plaintiff now moves for a copy of the Office of Special

Investigation’s (“OSI”) file relating to his May 16, 2018 assault by another inmate (Dkt. No.

47) and for appointment of counsel (Dkt. No. 49).



              Plaintiff claims that he is entitled to copies of the OSI file pursuant to this

Court’s Case Management Order (“CMO”), which directed Defendants to provide plaintiff

“copies of any documents prepared by any employee of the State of New York in
          Case 1:17-cv-00984-LJV-HKS Document 55 Filed 12/22/20 Page 2 of 6



connection with the events from which the plaintiff’s claims arose including, but not limited

to: incident reports, intradepartmental memoranda, use of force reports, unusual incident

reports, witness statements, misbehavior reports, and medical treatment records (if

release is properly authorized).” Dkt. No. 45. Defendants have produced copies of more

than 1,500 documents in this case. Defendants did not turn over a copy of the OSI file, but

rather, allowed Plaintiff to review the 147 page file in the Five Points Correctional Library

under the supervision of an OSI Investigator. Dkt. No. 49, pp. 5-6.



               Due to the sensitive nature of OSI documents, it is standard protocol to

provide pro se inmates an opportunity for controlled review of those documents, rather

than turning over copies, as was done in this case. Henry v. Liberty, No.

915CV1108MADDEP, 2017 WL 633409, at *2 (N.D.N.Y. Feb. 16, 2017) (“I agree with

defendants that, for legitimate penological reasons, plaintiff should not be permitted to

retain copies of the OSI investigative file associated with the incident at issue in this

matter.”). Even where an inmate plaintiff is represented by counsel, it is often the practice

to allow the plaintiff to view OSI materials in a controlled manner, but not to copy them.

Telesford v. Wenderlich, No. 16-CV-6130 CJS/MJP, 2020 WL 2897012, at *4 (W.D.N.Y.

June 3, 2020) (declining to impose sanctions where OSI forwarded complaints to defense

counsel, who indicated that he would provide redacted versions to Plaintiff for a controlled

review). Accordingly, Plaintiff’s motion for a copy of the OSI file is denied. However,

should Plaintiff request, the Attorney General shall produce the file for another controlled

review.




                                               2
        Case 1:17-cv-00984-LJV-HKS Document 55 Filed 12/22/20 Page 3 of 6



              There is no constitutional right to appointed counsel in civil cases. In such

cases, “federal courts have the authority to appoint counsel, but generally they are not

required to do so.” In re Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984) (citing 28

U.S.C. § 1915). The determination of whether to appoint counsel rests squarely within the

discretion of the court. Id. In making this decision, “the district judge should first determine

whether the indigent’s position seems likely to be of substance.” Hodge v. Police Officers,

802 F.2d 58, 61 (2d Cir. 1986). If a plaintiff meets this threshold requirement, the court

should then consider “the indigent’s ability to investigate the crucial facts, whether

conflicting evidence implicating the need for cross-examination will be the major proof

presented to the fact finder, the indigent’s ability to present the case, the complexity of the

legal issues[,] and any special reason in that case why appointment of counsel would be

more likely to lead to a just determination.” Hodge, 802 F.2d at 61-62; see also Hendricks

v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997).



              “Volunteer lawyer time is a precious commodity.” Cooper v. A. Sargenti Co.

Inc., 877 F.2d 170, 172 (2d Cir. 1989). Because “every assignment of a volunteer lawyer

to an undeserving client deprives society of a volunteer lawyer available for a deserving

cause[,]” courts must be very measured in granting requests for counsel. Cooper, 877

F.2d at 172. “[E]ven though a claim may not be characterized as frivolous, counsel should

not be appointed in a case where the merits of the . . . claim are thin and his chances of

prevailing are therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629,

632 (2d Cir. 2001) (denying counsel on appeal where petitioner’s appeal was not frivolous

but nevertheless appeared to have little merit).


                                               3
        Case 1:17-cv-00984-LJV-HKS Document 55 Filed 12/22/20 Page 4 of 6



               Plaintiff alleges that while he was an inmate at Attica Correctional Facility:

defendant corrections officers denied him recreation and family visitation, incited violence

against him by other inmates, planted a weapon (contraband) in his cell, subjected him to

an illegal cell search and a false disciplinary report, and wrongly confined him to the

Special Housing Unit. In addition, Plaintiff claims that defendant medical staffers denied

him medical care arising from his assault and from a prior leg injury, and forced him to use

the stairs in violation of a medical “flat order” directing that he should avoid such activity.1

Plaintiff claims that all of this was done to retaliate against him for filing grievances against

prison staff. Dkt No. 31-2, pp. 1-60.



               It is unclear whether Plaintiff’s claims are of substance or of likely merit.

While some of Plaintiff’s claims survived the defendants’ motion to dismiss, this only shows

that he has asserted sufficient facts to state a claim, not that he will be able to prove them.

Defendants contend that Plaintiff’s claims that prison staff conspired against him are

“disproven by readily identifiable documentation already in the Plaintiff’s possession and

videos that [he] has already reviewed.” Dkt. No. 50, pp. 5-6.



               Even if Plaintiff was able to show that his “position seems likely to be of

substance,” Hodge, 802 F.2d at 61, his competence in representing himself to date shows

that appointment of counsel is not warranted at this early juncture. Plaintiff has an obvious

command of the facts relating to his claims, e.g., specific names, dates, and locations,



1
 Plaintiff was allegedly forced to use the stairs after he was transferred to Southport Correctional
Facility, because his medical “flat order” had been voided by the physician’s assistant at Attica.
Dkt. No. 31-2, pp. 51-52.
                                                  4
        Case 1:17-cv-00984-LJV-HKS Document 55 Filed 12/22/20 Page 5 of 6



which will guide discovery. And he has demonstrated that he is capable of litigating this

case on his own behalf. Plaintiff filed various motions (to proceed in forma pauperis, for

appointment of counsel, and to amend his complaint) and letters requesting discovery and

status updates. In addition, Plaintiff has amended his complaint, opposed Defendants’

motion to dismiss, and updated his address as required by the Local Rules. Dkt. Nos. 2, 3,

4, 5, 6, 9, 10, 11, 14, 16, 29, 30, 33, 44. Plaintiff’s writing is clear and lucid and supported

by legal authority. Moreover, notwithstanding Plaintiff’s allegations of a far-reaching

conspiracy, his claims are not that complex and have been substantially simplified by this

Court’s decision on Defendants’ motion to dismiss. Dkt. Nos. 27 & 38. Accordingly, this

Court finds that appointment of counsel is not warranted at this time. Should

circumstances change as this case progresses, Plaintiff may renew his request for

counsel. In the meantime, it is the plaintiff’s responsibility to retain an attorney or press

forward with this lawsuit pro se. See 28 U.S.C. § 1654.



              IT IS HEREBY ORDERED that Plaintiff’s motion for copies (Dkt. No. 47)

is DENIED, but that Plaintiff should be permitted one additional controlled review of the

OSI file should he requested it.



              Plaintiff’s request for appointment of counsel (Dkt. No. 49) is DENIED without

prejudice.




                                                5
         Case 1:17-cv-00984-LJV-HKS Document 55 Filed 12/22/20 Page 6 of 6



              The Clerk of the Court is directed to mail a copy of this Decision and Order to

Plaintiff.



              SO ORDERED.


DATED:        Buffalo, New York
              December 22, 2020



                                         s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                              6
